Citation Nr: 0605743	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

(The issue of entitlement to a clothing allowance is the 
subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had periods of National Guard service between 
April 1969 and May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2003, a statement of the case was issued 
in April 2004, and a substantive appeal was received in May 
2004.  The veteran testified at a RO hearing in October 2004.

In July 2003, the RO granted entitlement to service 
connection for bilateral hearing loss disability, and 
assigned a noncompensable disability rating.  The veteran 
perfected an appeal as to the disability rating assigned, 
however, in October 2004, he withdrew his appeal.  Thus, this 
issue is no longer in appellate status.


FINDING OF FACT

The veteran's service-connected left leg thrombophlebitis, 
tinnitus, and bilateral hearing loss, do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2003.  
The letter predated the July 2003 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The June 2003 
letter  has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, and lay statements submitted by the veteran.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in January 2005.  
The examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose 4 Vet. App. at 363. 

Service connection is in effect for thrombophlebitis, left 
leg, rated 60 percent disabling; tinnitus, rated 10 percent 
disabling; and, bilateral hearing loss, rated noncompensably 
disabling.  Thus, the veteran's combined evaluation under 
38 C.F.R. § 4.16(a) is 70 percent, thus the percentage 
criteria listed in this provision are met.  

In addition to the veteran's service-connected disabilities, 
VA outpatient treatment records reflect a medical history of 
nonservice-connected disabilities to include:  glaucoma, 
iliac artery aneurysm, adjustment disorder with depressed 
mood, depressive disorders, chronic obstructive pulmonary 
disease, chronic low back pain, and peripheral vascular 
disease.  

In the veteran's June 2003 application for increased 
compensation based on unemployability, he stated that he had 
not worked for many years.  In his notice of disagreement, he 
reported that although he has three college degrees, he is 
unable to find gainful employment due to his multiple 
ailments.  He is unable to sit for very long, cannot stand 
for very long, cannot walk far, and cannot hear or see as 
well as he used to.

Upon review of the entire evidence of record, correspondence 
dated in January 1985 from Randall H. Travis, M.D., provides 
a summary of an examination performed in December 1984 with 
regard to the veteran's complaint of chronic venous 
insufficiency of the left leg.  The examiner diagnosed 
phlebothrombosis of the lower extremities bilaterally and 
chronic varicose ulcer on the left and chronic venous 
insufficiency on the left.  The examiner opined that the 
veteran should avoid employment which requires prolonged 
quiet standing, but there appeared to be no other medical 
disorder leading to significant disability.

The veteran also underwent an examination in March 1985 with 
Dr. David B. Pilcher, M.D., of University Health Center, with 
regard to stasis ulcers.  Upon physical examination, the 
examiner diagnosed postphlebitic syndrome, left leg greater 
than the right leg, dating back to an injury in service.  The 
examiner opined that the condition was aggravated by 
dependency and standing which is a requirement of working at 
the newspaper.  The examiner opined that it was a pre-
existing condition and that he should change his job.  He 
should seek other forms of employment because of his 
postphlebitic syndrome.  The examiner opined that the veteran 
is not totally disabled as to any type of work but should 
ideally seek a form of employment that does not require 
prolonged standing.

In May 2003, the veteran underwent a VA examination to assess 
the severity of his service-connected left leg 
thrombophlebitis.  Upon physical examination, the examiner 
diagnosed left lower extremity post-phlebitic leg syndrome 
with venous stasis changes but without any significant 
ulceration.  The veteran reported that his symptoms had 
worsened over the course of the past year and a half and had 
limited his ambulation to a significant degree, however, the 
examiner noted that on palpation of the area it was not 
significantly tender nor board-like with regard to the 
present amount of edema.

In March 2004, the VA Insurance Center determined that the 
veteran was totally disabled and entitled to waiver of 
premiums from March 1, 2004.  

The veteran testified in October 2004, that he last worked 
full time in 1985 as an advertisement salesman and writer for 
a weekly newspaper.  He was also a part-time schoolteacher 
from 1990 to 1995.  He stated that even if he did not suffer 
from other nonservice-connected disabilities, his left leg 
thrombophlebitis would prevent him from working.

The veteran underwent a VA examination in January 2005.  The 
veteran claimed that he was unable to work solely due to his 
left leg thrombophlebitis.  The veteran's thrombophlebitis 
began in 1971.  He developed a likely deep venous thrombosis 
and subsequent post-phlebitic syndrome.  He treated with 
Coumadin for 3 to 4 months, and underwent a second course 
later that year or the next year.  Since that time, he had 
not been on chronic anticoagulation.  He denied undergoing a 
venogram.  He reported his belief that he suffered a 
pulmonary embolism in 1971.  He denied any history of deep 
venous thrombosis or episodes of superficial thrombophlebitis 
in his right lower extremity.  He reported a history of left 
lower extremity venous ulcers that began shortly after his 
episode of thrombophlebitis in 1971.  He had 3 to 4 long-
lasting foot ulcers that were present for up to several years 
each.  At the time of the examination, he reported three left 
lower extremity venous ulcers.  His treatment included saline 
wet-to-dry dressings applied 4 to 5 times per day.  He 
reported wearing an Ace wrap around the dressing, which was 
not at all tight.  He had worn an Unna boot in the past but 
reported his belief that he is allergic to some component of 
the ointment in the Unna boot paste.  The examiner noted that 
the record did not reflect a zinc oxide allergy or any 
notation of sensitivity to the Unna boot ointment.  The 
veteran reported that his right lower extremity has had a few 
ulcers that have been short-lasting in duration, easily 
resolved.  He has worn compression stockings in the past.  At 
the time of the examination, he had one on his right lower 
extremity, but did not have one on his left lower extremity.  
He reported that his current pair of compression stockings 
were at least two years old.  He reported current symptoms of 
numbness, chronic pain, swelling, and heaviness on the left 
worse than the right.  The symptoms involved primarily the 
calf area.  He reportedly spends fifteen minutes of every 
waking hour with his left leg elevated.  He has been employed 
as a teacher but could not pursue it further because of an 
inability to stand on his feet.  He was also a reporter for a 
while but could not tolerate the requisite standing.  His 
most comfortable position is supine with legs elevated.  

The examiner noted that the veteran underwent a bilateral 
duplex deep venous thrombosis study in October 2003.  This 
demonstrated nonocclusive thrombus in the left femoral vein 
and mid and distal thigh and in his popliteal vein.  The 
thrombus was echogenic, indicating it was old.  There was 
flow through these veins around and past the nonocclusive 
thrombus.  At that time, his right lower extremity veins were 
completely free of thrombus.  There was reflux noted in the 
left lower extremity veins on that 2003 study, but since the 
examination was not performed for evaluation of venous 
insufficiency, the reflux was not characterized extensively.  
In addition, the superficial veins were not evaluated during 
the 2003 study.  He has never undergone a superficial vein 
stripping.  

The examiner noted a medical history of arterial embolization 
from coral reef aortic stent, treated by aortic and left 
iliac stent graft repair for embolization and blue toes.  An 
ultrasound initially suggested coral reef plaque in the 
distal aorta, but a CT scan excluded the diagnosis of aortic 
aneurysm, but did reveal calcification.  The stent graft 
covered a small common iliac aneurysm on the left side which 
was felt to be the source of the emboli.  

On physical examination, both thighs appeared normal and free 
from swelling.  The left calf was visibly larger than the 
right.  Calf circumference was 42.5 centimeters on the left 
compared to 37.5 centimeters on the right.  Although the left 
calf was visibly larger, it was not rigid or board-like.  
Diffuse brawny venous skin changes were visible in the left 
calf, and the veteran had three superficial ulcers in the 
lower portion of the calf, the largest ulcer being 2 
centimeters in diameter.  The second ulcer was 1 centimeter 
in diameter and the third was very small, essentially healed.  
All three of these ulcers were superficial and there was no 
surrounding cellulites or any purulent drainage.  There was 
no sign of overt clinical infection surrounding the ulcers.  
On the right side, the skin of the calf revealed no changes 
whatsoever to suggest venous insufficiency.  Neither calf had 
any visible or palpable varicose veins.  Both feet were 
normal palpable posterior tibial pulses.  A weak dorsalis 
pedis pulse could be felt on the right, but no dorsalis pedis 
pulse on the left.  Vascular laboratory studies revealed 
normal triphasic Doppler morphology at both dorsalis pedis 
and posterior tibial pulse positions, with normal ankle 
brachial indexes bilaterally.  A venous duplex examination of 
the left lower extremity revealed deep venous valvular 
incompetence through his left femoral and popliteal veins.  
His left greater saphenous vein was competent and patent.  
The examiner's impression was chronic left lower extremity 
venous insufficiency based on history, physical examination, 
and venous duplex study.  He has not worn medical grade 
compression devices with any degree of regularity based on 
his history.  The use of a 30-40 millimeter mercury graduated 
compression stocking on the left calf was recommended, and he 
was reminded that the elasticity of these devices fail after 
about 6 months.  A  set of new compression stockings were 
ordered for him.  

The examiner opined that the veteran is medically disabled 
from any job which would require constant standing.  
Employment which would be sedentary or employment which would 
represent a mix of sedentary and ambulatory activity should 
be acceptable for him from a medical perspective.  The 
examiner encouraged the use of appropriately fitted venous 
compression stockings during this activity.  Since the 
veteran believes he is allergic to some component of the Unna 
boot, he could wear a very light dressing with antibiotic 
ointment over his superficial venous ulcers and the 
compression stocking could fit and be placed over these 
dressings.  In the best of circumstances, his employment 
would allow for intermittent episodes of lower extremity 
elevation.

In support of his claim, the veteran submitted several lay 
statements.  Correspondence dated in February 2005 from the 
Principal of A.C. School, stated that she had worked with the 
veteran for the past four years.  She observed that he cannot 
stand on his feet for very long periods of time.  He is 
forced to sit whenever there are meetings that last longer 
than 10 minutes.  Walking more than 500 feet is almost 
impossible for him to accomplish.  Correspondence dated in 
February 2005 from K.A.R., of an auto repair and body shop, 
stated that the veteran has medical problems with his left 
leg, and he would not be employable for any type of work, 
including administration, bookkeeping, or floor work.  
Correspondence dated in February 2005 from R.B., the owner of 
a convenience store, stated that he has known the veteran for 
many years, and is aware of his ongoing left leg condition.  
The veteran limps, is in pain, and has open sores on his legs 
much of the time.  He could not hire the veteran for any type 
of work, including administrative or clerical.  
Correspondence dated in February 2005 from F.B., of a trading 
post, stated that based on the fact that the veteran has to 
change the dressings on his left leg six times a day, and has 
to spend most of his day sitting down with his leg elevated 
at least fifteen minutes every hour, the veteran could not be 
employed at the trading post.

After reviewing the evidence of record, the Board finds that 
the evidence does not support a finding that the veteran's 
service-connected disabilities alone are of such severity as 
to preclude substantially gainful employment.  In making this 
decision, the Board concedes that the veteran's service 
connected disabilities might preclude certain types of 
employment, however, there is no evidence that all forms of 
employment, particularly of a sedentary nature, are precluded 
by the veteran's service-connected disabilities.  As was 
noted in Van Hoose:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence that all, even sedentary, employment is precluded 
due solely to the veteran's service-connected disabilities.  
At the time that the veteran claims that he was unable to 
continue his employment with the local newspaper in 1985, the 
veteran underwent two examinations to assess the effect of 
his service-connected left leg thrombophlebitis on his 
employment.  Both examiners acknowledged the veteran's left 
leg thrombophlebitis and the effect of prolonged standing, 
however, opined that the disability did not preclude him from 
sedentary employment which did not require prolonged 
standing.  Upon examination over 20 years later, the VA 
examiner acknowledged that the veteran's left leg 
thrombophlebitis precluded him from employment with a job 
that requires constant standing, but opined that the veteran 
could obtain employment representing a mix of sedentary and 
ambulatory activity.  He was encouraged to wear appropriately 
fitted venous compression stockings during his employment, 
which he was not wearing on the left leg at the time of the 
examination, and was in need of a new pair which were ordered 
by the examiner.  The veteran purportedly stopped working on 
a full-time basis in 1985 and on a part-time basis in 1995 
due to his left leg thrombophlebitis, however, the objective 
medical evidence over the course of many years does not 
support the contention that he is unable to secure gainful 
employment due to his service-connected disability.  
Additionally, upon review of the veteran's VA outpatient 
treatment records from 1998 to March 2005, the veteran has 
only sought treatment for his left leg thrombophlebitis on a 
handful of occasions.  In January 2001, he complained of 
thrombophlebitis with pain, but on examination there were no 
active lesions.  In October 2003, on examination there was no 
evidence of deep vein thrombosis, and the examiner observed 
old, non-occlusive thrombus seen in the femoral and popliteal 
veins.  In October 2004, venous ulcerations were observed.  
In January 2005, he sought follow-up treatment for leg 
ulcers, noting that he felt the condition was improving.  The 
Board also notes that there is no objective medical evidence 
that his service-connected tinnitus and bilateral hearing 
loss disabilities preclude him from obtaining employment.

While taking into consideration the statements from the 
veteran, and the lay statements from associates and 
prospective employers, the objective medical evidence does 
not support such contentions, and the veteran and the 
respective individuals have not been shown to have the 
medical expertise necessary to render such opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
lay opinions that the veteran is unable to perform 
administrative and clerical work are in complete 
contradiction to the January 2005 examiner's opinion that the 
veteran could obtain employment with a sedentary and 
ambulatory mix of activity.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits.  The evidence does not demonstrate that the veteran 
is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities.  There is no persuasive evidence of record 
demonstrating that the veteran's service-connected 
disabilities alone render him unemployable, nor is the 
evidence in a state of equipoise on that question.  The 
preponderance of the evidence is against a finding that the 
veteran is unemployable as a result of his service-connected 
disabilities.  As such, the veteran's claim for a TDIU is 
denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


